1

2

3

4

5

6

7
                          UNITED STATES DISTRICT COURT
8
                CENTRAL DISTRICT OF CALIFORNIA – EASTERN DIVISION
9
10   MR. LEEANDER TILLMAN, JR.,       Case No. EDCV 19-1123 AB (AS)
11                     Plaintiff,
                                      ORDER ACCEPTING FINDINGS,
12        v.
                                      CONCLUSIONS AND RECOMMENDATIONS
13   STEVEN SABO,
                                      OF UNITED STATES MAGISTRATE JUDGE
14                     Defendant.
15

16
          Pursuant to 28 U.S.C. section 636, the Court has reviewed the
17
     Second Amended Complaint, all of the records herein, and the Report
18
     and Recommendation of a United States Magistrate Judge.              After
19
     having made a de novo determination of the portions of the Report
20
     and Recommendation to which Objections were directed, the Court
21
     finds that Plaintiff’s Objections to the Report and Recommendation
22
     are without merit and do not cause the Court to reconsider its
23
     decision    to   accept   the   Magistrate   Judge’s   conclusions     and
24
     recommendations.
25

26

27

28
1         IT IS ORDERED that Judgment shall be entered dismissing this

2    action with prejudice.

3

4         IT IS FURTHER ORDERED that the Clerk serve copies of this

5    Order on Plaintiff at his current address of record.

6

7    DATED: April 9, 2020

8

9                                        ______________________________
                                                ANDRE BIROTTE JR.
10                                       UNITED STATES DISTRICT JUDGE
11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28

                                     2
